ValeNtiNe, J.
This is a supplement to tbe opinion heretofore filed in this cause on 30 April, 1952, ante, 506.
When tbe case on appeal was docketed here, it included a judgment of tbe court below in which it was adjudged tbat tbe plaintiffs could not convey a fee simple title to tbe lands referred to in tbe pleadings, and tbat tbe defendant was, therefore, not required to accept tbe deed tendered. Tbe opinion of this Court was written upon tbe judgment certified.
*756After the opinion was filed, it was discovered that there was a mistake-in the certification of the judgment and that in the judgment actually signed in this cause by Judge Erizzelle it was adjudged that the Trustees of the Jamesville Christian Church owned the locus in quo in fee and had the right to convey the same in fee simple and that the defendant was therefore required to accept the deed tendered to him and pay the consideration therein expressed.
The correct judgment of the lower court has been substituted for the erroneous one, so that the record now speaks the truth. This does not, however, affect the opinion of the Court as originally written, but upon the record as it now stands, the opinion of this Court affirmed the court below rather than reversed it.
It is ordered that this supplemental opinion be appended to the original and published as a part of the original opinion of the Court.